Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5 has been amended to correct a typo please see below a period is deleted after status:


5.  (Currently Amended) A quick release device of a brake cylinder, comprising: a first support iron plate; a second support iron plate, installed with an interval from a side of the first support iron plate; an iron plate ejector, installed between the first and second support iron plates, for expanding the relative distance between the first and second support iron plates; a wrench assembly, sheathed on the iron plate ejector in a quick release status; and at least one quick release portion, installed at a relative position of the iron plate ejector and the second support iron plate, so that the second support iron plate is in a quick release status [ .] , wherein the iron plate ejector has a first end surface and a second end surface, and the second end surface and the second support iron plate are detachably coupled to each other; wherein the quick release portion is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw 
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 1, 2022